Citation Nr: 1403529	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  04-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a left shoulder/arm disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty (AD) from September 1972 to August 1977, from January to July 1991, and from February 2003 to October 2004.  He also served in the reserves, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In his November 2008 Substantive Appeal to the Board (on VA Form 9), the Veteran requested a hearing at the RO before a local Hearing Officer.  The RO acknowledged this hearing request and informed the Veteran of the date of the hearing by letter dated in December 2008, but on that day he canceled the hearing.  The Board thus deems his hearing request withdrawn.

In July 2013 the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.

This appeal was partially processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claim of entitlement to service connection for a gastrointestinal disorder requires still further development, so the Board is again remanding this claim to the RO via the AMC in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim for a left shoulder/arm disorder.



FINDINGS OF FACT

1.  There is clear and unmistakable evidence the Veteran's left shoulder disability preexisted his third period of active military service.

2.  This left shoulder disability did not increase in severity during his third period of active military service beyond its natural progression.


CONCLUSION OF LAW

The Veteran's preexisting left shoulder disability was not aggravated during or by his service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2007 that fully addressed all notice elements and was sent prior to the RO's initial consideration of his claim, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was also advised regarding "downstream" disability ratings and effective dates as mandated by the Court in Dingess.  He therefore has received all required notice.

VA additionally has a duty to assist the Veteran in the development of this claim.  This duty includes assisting him in the procurement of relevant records, both from during and since his service, so including his service treatment records (STRs) and post-service VA and private treatment records, as well as having him examined for a medical opinion when necessary to decide his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his STRs, VA clinical records, private medical records, and records from the Social Security Administration (SSA).  He was also offered comprehensive medical examinations and opinions in furtherance of this claim.  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance to him is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Statutes, Regulations, and Cases

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Consider also, however, that service connection under 38 C.F.R. § 3.303(b) applies only to the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence confirming the existence of the claimed disability or, at the very least, showing the Veteran has had it at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As already alluded to, certain conditions like arthritis are considered to be chronic (permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and he has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23 ,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Factual Background

In September 1995 correspondence, the Veteran stated that he had a left arm and shoulder condition that was due to his service-connected right shoulder disability.  A May 1996 "Over 40" service examination noted complaints of left shoulder pain, but objective physical examination was normal.  VA medical records, including examination reports, did not reflect a left shoulder disability.

A February 1999 X-ray showed degenerative changes of the acromioclavicular (AC) joint.  In an October 21, 2001 medical history report completed by the Veteran, he noted that he had a swollen left shoulder.  

The Veteran does not appear to have completed a medical history report or to have undergone a medical examination in connection with his third period of service, which began in February 2003.  However, in an April 2003 report of medical history, he indicated "yes" next to the section regarding painful shoulder, elbow, or wrist.  It is not clear whether the left shoulder was implicated.  In the corresponding medical examination report, the examiner indicated an abnormality of the upper extremities with respect to the right shoulder and other parts of the right upper extremity.  The left shoulder/arm was not mentioned.  

January 2004 records note the Veteran complained of having left shoulder pain.  A March 2004 magnetic resonance imaging (MRI) revealed tendinosis of the supra and infraspinatus tendon without evidence of a tear.  A March 2004 DA Form 2173 reflects that he had left arm tendinosis as a result of an injury incurred in the line of duty.  An April 2004 X-ray revealed hypertrophy of the AC joint.  During a June 2004 service evaluation, it was noted that he had left shoulder pain.  Bilateral shoulder tendonitis/bursitis was assessed.

An April 2005 private medical notation indicated shoulder pain.  

A January 2007 VA orthopedic note indicated he had left shoulder impingement and was recommended for arthroscopic decompression.  

A March 2008 bone scan revealed degenerative joint disease (i.e., arthritis) with mild inflammation of the left AC joint.  In April 2008, it was noted there may have been prior trauma causing the degenerative changes of the AC joint and that repetitive motion and overuse syndrome also played a role.

In June 2009, the Veteran was afforded a VA orthopedic examination.  X-ray confirmed degenerative joint disease with mild inflammation in the left AC joint.  The examiner indicated the STRs for the first two periods of service were unremarkable for a left shoulder disorder.  A subsequent May 1996 Reserve examination revealed complaints of left shoulder pain.  A February 1999 X-ray revealed degenerative changes of the AC joint.  As such, the examiner felt that this left shoulder pain was a condition that had pre-existed the third period of service.  Several years after the third period of service, the Veteran had a partial tear of the rotator cuff tendon as well as impingement syndrome and arthritis.  The examiner provided an opinion that the arthritis, impingement syndrome, and rotator cuff tear were not aggravated by the third period of service, and that the arthritis was due to the normal aging process.  The June 2009 VA examiner, however, did not mention or address the March 2004 DA Form 2173 showing the Veteran had left arm tendinosis as a result of an injury incurred in the line of duty.

In a November 2011 addendum to the June 2009 VA examination report, the examiner indicated that the Veteran had left shoulder degenerative joint disease as well as a left shoulder rotator cuff tear.  The examiner opined that any current left shoulder or arm disability was not caused by service and did not have its onset therein.  The examiner indicated that, after reviewing all pertinent records in the claims file, it was apparent that the Veteran had a left upper extremity disability that preexisted his third period of service as apparent from the May 1996 record wherein he complained of left shoulder pain.  As such, the examiner concluded that the clinical onset of a left shoulder disability was in May 1996.  The examiner further opined that the Veteran clearly and unmistakably had a left shoulder disability that preexisted his third period of service.  The examiner noted the May 1996 report of pain as well as a 1999 left shoulder X-ray reflecting degenerative joint disease.  

The examiner asserted that there was no aggravation of the preexisting left shoulder disability beyond the natural progression of the condition in service because the March 2004 in-service MRI of the left shoulder revealed tendinosis without evidence of a tear.  Thus, the absence of a tear indicated that any progression in service was due to the natural progression of the disease.  The examiner emphasized that, at the time of the 2009 VA examination, the Veteran had been absent from work as a letter carrier with the Postal Service for a period of a year and that he had held that position for 20 years.  The examiner noted that work as a letter carrier was strenuous on the shoulders.  Moreover, the examiner noted left shoulder surgery in 2008.  He concluded, therefore, that it was more likely than not that the 2008 surgery was related to the Veteran's job as a letter carrier, as it had occurred several years after service.  In deciding a claim, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Discussion

Because a left shoulder disability was not noted on entry into the Veteran's third period of service, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As explained, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).


After considering the relevant evidence, the Board finds that the presumption of soundness has been rebutted by the required clear and unmistakable evidence showing that a left shoulder disability preexisted the Veteran's third period of service and was not aggravated thereby.  This burden to show no aggravation of a preexisting disease or disorder during service is an "onerous" one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  As mentioned, it is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  It is a "very demanding" clear-and-unmistakable-evidence standard.  See MacMinagil v. Shinseki, No. 09-1536, 2011 WL 1534512 (Vet. App. April 25, 2011), citing Cotant at 131.

The Board reached this conclusion by reviewing the evidence, which reflects that the Veteran first experienced subjective left shoulder symptoms in the period between his second and third periods of service and because an objective diagnosis regarding the left shoulder was first rendered during this timeframe.  The Board also bases its opinion on the VA examiner's findings in November 2011 that a left shoulder disability preexisted the third period of service and was not aggravated thereby and that any worsening of the left shoulder/arm disability was by the natural progression of the disorder, so not above and beyond it.  The Board finds the November 2011 opinion highly probative because it was based on a review of the pertinent evidence in its entirety and because the examiner provided the necessary explanatory rationale for his conclusions - indeed, citing to specific evidence in the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Because the alleged left shoulder/arm disorder preexisted the Veteran's third period of service, service connection for the claimed disability can only be granted on the basis of aggravation.  38 C.F.R. § 3.306.  And because the November 2011 examiner found that any aggravation of the claimed disability was due to the natural progression of the disability, service connection for the Veteran's claimed left shoulder/arm disability on the basis of aggravation is precluded.  Id.  To reiterate, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  

The Board need not determine whether direct service connection for this claimed left shoulder/arm disability is warranted.  In situations such as this, where the presumption of soundness does not attach, service connection is only available on the basis of aggravation.

The Board is mindful of the Veteran's apparent assertions regarding the origins of his current left shoulder/arm disability.  However, the etiology of such conditions as tendinitis, tendinosis, and degenerative joint disease (arthritis) is beyond the knowledge base and competence of a lay person, and the Board finds, therefore, that his allegations in this regard do not constitute competent and credible evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

For these reasons and bases, the preponderance of the evidence is against this claim, so the benefit-of-the-doubt rule does not apply, requiring denial of this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.


ORDER

The claim of entitlement to service connection for a left shoulder/arm disorder is denied.


REMAND

In July 2013 the Board remanded the remaining claim of entitlement to service connection for a gastrointestinal (GI) disorder to the RO via the AMC for a medical opinion.  The Board asked the following:

Return the claims file to the VA examiner who evaluated the Veteran's stomach in December 2011 for an addendum opinion discussing the etiology of the Veteran's gastrointestinal disability.  Ask the examiner to review his prior opinion and a copy of this remand before proceeding with the following instructions. 

i.  March 1999 report of esophagogastroduodenoscopy

ii.  Treatment records dated since 1999;

iii.  March 2001 report of endoscopy and stomach biopsy;

iv.  May 2001 report of computer tomography (CT scan) of the abdomen; 

v.  October 2001 Report of Medical History;

vi.  May 2004 report of endoscopy; and

vii.  Reports of VA examinations conducted in August 2005 and December 2011. 

b.  Offer an opinion as to whether any current gastrointestinal disability clearly and unmistakably preexisted the Veteran's third and final period of active service (February 2003 to October 2004). 

c.  If so, also offer an opinion as to whether this preexisting disability increased in severity beyond its natural progression during the third period of active service. 

d.  Provide complete rationale with references to the clinical evidence of record for each opinion expressed and conclusion reached.

In August 2013, the examiner opined that a gastrointestinal disability clearly and unmistakably preexisted the Veteran's third period of service and that this disability did not increase in severity beyond its natural progression during the third period of service.  The examiner did not provide the requested rationale for the opinion, however.  As already alluded to, generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  But also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  So as the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As such, another remand is required to have the examiner provide the required explanatory rationale of his opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, this remaining claim is again REMANDED for the following additional development and consideration:

1.  Once again return the claims file to the VA examiner who authored the addendum regarding the claimed gastrointestinal disability in August 2013 for an additional addendum opinion discussing the etiology of the Veteran's gastrointestinal disability.  Ask the examiner to review his prior opinion and a copy of this remand before proceeding with the following instructions. 

i.  March 1999 report of esophagogastroduodenoscopy

ii.  Treatment records dated since 1999;

iii.  March 2001 report of endoscopy and stomach biopsy;

iv.  May 2001 report of computer tomography (CT scan) of the abdomen; 

v.  October 2001 Report of Medical History;

vi.  May 2004 report of endoscopy; and

vii.  Reports of VA examinations conducted in August 2005 and December 2011. 

b.  Offer an opinion as to whether any current gastrointestinal disability clearly and unmistakably preexisted the Veteran's third and final period of active service (February 2003 to October 2004). 

c.  If so, also offer an opinion as to whether this preexisting disability increased in severity beyond its natural progression during the third period of active service. 

d.  But most importantly, provide explanatory rationale with references to the clinical evidence of record for each opinion expressed and conclusion reached.

2.  Then readjudicate this remaining claim in light of this and all other additional evidence, including that found in Virtual VA.  If this claim continues to be denied, send the Veteran another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


